Exhibit 10.4

 

CONAGRA

 

NONQUALIFIED PENSION PLAN

 

1. Purpose. ConAgra has previously adopted the Restatement of the ConAgra
Pension Plan for Salaried Employees (“Qualified Pension Plan”). The Qualified
Pension Plan is qualified under Code Section 401(a). Regardless of a qualified
plan’s benefit formula, the Code imposes restrictions upon the benefits that may
be provided under plans qualified under Code Section 401(a), such as limitations
under Code Sections 401(a)(17), 402(g) and 415 (“Code Restrictions”). These Code
Restrictions limit the amount of retirement benefits that may be provided
certain ConAgra executives under the Qualified Pension Plan. This Plan is
intended to make up the benefits (on an after-tax basis) not available under the
Qualified Pension Plan benefit formula because of the Code Restrictions.

 

Since the contributions and earnings under this Plan are not tax-deferred as are
the contributions under the Qualified Pension Plan, the benefits under this Plan
will be tax-effected to reflect this difference, so that the benefits under this
Plan make up on an after-tax basis the benefits not available under the
Qualified Pension Plan formula because of the Code Restrictions. However,
ConAgra recognizes that the tax effect to each Participant is unique, and
therefore, the benefits cannot be tax-effected to certainty, but must be
approximated.

 

2. Definitions. The following definitions shall apply to the Plan:

 

2.1 “Business Combination or Acquisition” means (i) any merger or consolidation
of ConAgra with or into any other corporation, (ii) the sale or lease of all or
any substantial part of the assets of ConAgra to any Other Entity, and (iii) a
tender offer or other series of stock purchases which result in any Other Entity
becoming the beneficial owner of more than 50% of ConAgra’s outstanding voting
securities.

 

2.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.3 “Committee” means the ConAgra Employee Benefits Committee or any successor
thereto. The Committee shall be the “named fiduciary” as described in ERISA
Section 402(a)(2).

 

2.4 “Compensation Committee” means the Compensation Committee of the Board of
Directors of ConAgra.

 

2.5 “ConAgra” means ConAgra, Inc., a Delaware corporation.

 

2.6 “ConAgra Controlled Group” means the controlled group of corporations as
described in Code Section 414(b), which includes ConAgra.

 

2.7 “Effective Date” of this Plan means January 1, 1988.

 

2.8 “Employee” shall have the same meaning as set forth in the Qualified Pension
Plan.

 

2.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.10 “Other Entity” means any corporation, person or other entity and any other
entity with which it or its affiliates or associates has any agreement,
arrangement or understanding, directly or indirectly, for the purpose of
acquiring, holding, voting or disposing of the stock of ConAgra or which is an
affiliate or associate of such entity, together with the successors and assigns
of such persons.

 

2.11 “Participant” means an Employee who has satisfied the eligibility
requirements set forth in Section 3 of the Plan and who has not received his
total benefits under the Plan.

 

24

--------------------------------------------------------------------------------


 

Exhibit 10.4

 

2.12 “Past Service Cost” means the aggregate cost of providing the benefits
which relate to service of the Participant prior to establishment of the Plan
and prior to the Employee becoming a Participant hereunder.

 

2.13 “Plan” means this plan which shall be called the ConAgra Nonqualified
Pension Plan.

 

2.14 “Plan Year” means the calendar year.

 

2.15 “Total and Permanent Disability” shall have the same meaning as set forth
in the Qualified Pension Plan.

 

2.16 “Trustee” means the entity or individual selected by the Committee to be
trustee of the trust. The Committee shall select the Trustee and ConAgra shall
enter into a Trust Agreement with the Trustee.

 

2.17 “Year of Service” shall have the same meaning as set forth in the Qualified
Pension Plan.

 

3. Eligibility and Participation. Each Employee who meets the following
requirements shall participate in this Plan:

 

(a) The Employee participates in the Qualified Pension Plan;

 

(b) The Employee has completed One Year of Service; and

 

(c) The Employee’s benefits under the Qualified Pension Plan are limited by the
Code Restrictions; and

 

(d) The Compensation Committee has selected the Employee to participate in the
Plan.

 

The Employee shall become a Participant in this Plan as of the first day that he
has met each of the above four requirements, or such other date as selected by
the Compensation Committee. Each Participant shall continue to participate in
this Plan until all the benefits payable to the Participant under this Plan have
been paid.

 

4. Benefits.

 

4.1 Benefit Objectives. The objective of the Plan is to provide each Participant
with a benefit, assuming the Participant’s vesting schedule as described in
Paragraph 4.5, which equals the excess of (a) over (b) where,

 

(a) equals the value of the after-tax Qualified Pension Plan benefits the
Participant would have received had there not been any Code Restrictions, and

 

(b) equals the value of the after-tax Qualified Pension Plan benefits the
Participant is expected to receive.

 

No benefit shall be earned under this Plan for periods of employment after the
Participant has attained age 65. The Plan is also intended to provide a tax
gross-up to reflect that this is an after-tax plan, whereas the Qualified
Pension Plan is a before-tax plan. The intent is to provide the Participant with
a combined after-tax benefit from this Plan and the Qualified Pension Plan that
approximates the benefit the Participant would receive had there not been any
Code Restrictions.

 

4.2 General Funding. ConAgra shall fund each Participant’s Account sufficiently
to meet the benefit objectives set forth in Paragraph 4.1. At a minimum, each
Plan Year, ConAgra shall contribute to each Participant’s Account an amount
equal to the sum of (a) and (b) below, where

 

(a) equals the actuarially determined lump sum value of benefits that were not
earned by the Participant under the Qualified Pension Plan because of Code
Restrictions, and

 

25

--------------------------------------------------------------------------------


 

Exhibit 10.4

 

(b) equals an amortization (over the Participant’s remaining years until age 65)
of the Participant’s Past Service Cost.

 

Subject to the preceding, the Committee, in its sole and absolute discretion,
shall determine the amount of funding for each Participant each Plan Year with
the assistance of an actuarial firm selected by the Committee. The Committee
shall select reasonable actuarial assumptions (in the aggregate) to use to make
the calculations.

 

4.3 Tax Gross-Up. In addition to other contributions hereunder, ConAgra shall
make a tax gross-up payment to each Participant each Plan Year to approximate
his additional Federal and state income tax on account of the Plan. The
Committee shall determine the amount of the payment and the Committee’s
determination shall be final, conclusive and binding on, the Participant, the
Trustee and ConAgra. In making the determination, the Committee may make any
assumptions it deems appropriate, including, but not limited to, the
Participant’s Federal and state income tax rates and the earnings of the
Participant’s Account. The Committee may, but is not required to, assume that
the same Federal and/or state income tax rate applies to all Participants. Also,
at the Committee’s discretion, all Participants may be treated differently or
the same, as long as the Committee has a reasonable basis for such different
treatment. It is expressly understood that the payment contemplated by this
Paragraph 4.3 is an approximation and will not necessarily be the taxes that
result from the Plan to an individual Participant. The Committee, in its
discretion, may make a portion or all of this payment to the Participant’s
Account, rather than the Participant.

 

4.4 Business Combination or Acquisition. Notwithstanding any other provisions of
the Plan, upon a Business Combination or Acquisition, any amounts necessary to
immediately fund the benefits vested hereunder pursuant to the Participant’s
vesting schedule under Paragraph 4.5 shall be immediately funded, unless 75% or
more of the living ConAgra Directors (who were Directors of ConAgra on the date
1 year prior to the vote) vote not to have this Paragraph 4.4 apply. Such
amounts include all amounts for past service of the Participant, all amounts for
future service of the Participant that are vested under the applicable schedule
described in Paragraph 4.5 assuming the Participant will be employed by ConAgra
until age 65 and a tax gross-up payment to the Participant (or the Participant’s
Account) to reflect the Federal and state income tax effects to the Participant
of the funding under this Paragraph 4.4. Notwithstanding Section 12 of the Plan,
this Paragraph 4.4 may not be amended after the date of a Business Combination
or Acquisition unless such Business Combination or Acquisition has received
prior approval of 75% or more of the ConAgra Directors who were Directors of
ConAgra on the date 1 year prior to such approval.

 

4.5 Vesting. There shall be three vesting schedules for the Plan. The
Compensation Committee shall determine which vesting schedule applies to a
Participant at the time the Employee is selected to participate in the Plan. The
Compensation Committee may change the vesting schedule that applies to a
Participant, but in no event may a Participant whose vesting schedule is
Schedule C be changed to Schedule B or A, nor may a Participant whose vesting
schedule is Schedule B be changed to Schedule A. Under Schedule A, a Participant
is always 100% vested in his interest in the Plan that is earned for his past
service, but the Participant benefits related to future service are forfeited
upon his termination of employment with ConAgra. Under Schedule B, a Participant
is 100% vested in his interest in the Plan that is earned for his past service
and that would be earned for the 5 Plan Years following his entry into the Plan
even if the Participant terminates his employment prior to the end of such 5
years. Under Schedule C, a Participant is 100% vested in his interest in the
Plan that is earned for his past service and that would be earned for all future
years of service up to age 65. In all events, a Participant shall be 100% vested
in his interest in the Plan earned in the year he terminates employment.

 

4.6 Funding Upon Death or Disability of Participant. If a Participant dies, or
becomes Totally and Permanently Disabled, prior to age 65 while employed by
ConAgra, no additional funding shall be made with regard to potential future
service of the Participant. However, upon such death, or Total and Permanent
Disability, funding and related tax gross-up shall be made as soon as possible
to adequately fund the Participant’s death or disability benefit. The
Participant’s benefit upon such death or Total and Permanent

 

26

--------------------------------------------------------------------------------


 

Exhibit 10.4

 

Disability shall be the benefit that can be provided based upon the assets in
his Participant’s Account.

 

4.7 Funding Upon Early Retirement. A Participant may elect early retirement
under this Plan in the same manner and to the same extent as provided in the
Qualified Pension Plan. If a Participant properly elects such early retirement,
immediate funding and related tax gross-up will be made to adequately fund the
Participant’s early retirement benefit.

 

4.8 Funding Upon Termination of Employment. Upon termination of employment prior
to age 65 (other than early retirement under Paragraph 4.7 or death or
disability under Paragraph 4.6) funding and related tax gross-up shall be made
as soon as possible to adequately fund the Participant’s termination benefit. If
the Participant’s vesting schedule is Schedule B or Schedule C any future years
funding shall be made in the applicable year (with appropriate loss
adjustments), subject to acceleration of funding under Paragraph 4.4.

 

5. Participants’ Accounts. A separate account shall be established for each
Participant in the Plan (“Participant’s Account”). Each Participant Account
shall share in the earnings and losses of the trust in proportion to the value
of the account on the first day of the valuation period. Each Participant’s
Account shall be valued as often as determined appropriate by the Committee, but
at least once per Plan Year.

 

6. Participant Reports. Within 30 days after execution of this document, each
Participant will be provided a calculation which sets forth the Participant’s
vested benefit under the Plan as of that date including any vested benefit for
future years of service by the Participant. Thereafter, within 90 days after
each Plan Year end, each Participant shall receive a calculation which sets
forth the Participant’s vested benefits under the Plan as of the preceding
December 31, including any vested benefits for future years of service by the
Participant.

 

7. Payment of Benefits. The benefits payable under this Plan shall be payable
upon the same event that causes the payment of benefits under the Qualified
Pension Plan. The form of benefits hereunder shall be the same form as the form
of benefit payments provided under the Qualified Pension Plan with the same
elections to the Participant (and his spouse) as provided under the Qualified
Pension Plan. The amount of benefits shall be based upon the balance in the
Participant’s Account with payment of benefits from the Participant’s Account
payable until the Participant’s Account has a zero balance.

 

The Trust shall purchase an annuity to fund any payment of benefits that are to
be paid in an annuity form.

 

8. Loss Adjustment. If the earnings and losses of a Participant’s Account do not
equal or exceed the earnings rate assumption used to compute funding under
Paragraph 4.2, ConAgra shall contribute a sufficient additional amount so that
such earnings and losses equal such earnings rate assumption. This additional
funding shall be made at such date or dates as determined in the sole and
absolute discretion of the Committee, but no later than the earlier of the date
necessary to make the benefit payments contemplated by Paragraph 4.2 or the date
of funding pursuant to Paragraph 4.4. The intent of this Paragraph 8 is for
ConAgra to incur the investment risk inherent in this defined contribution plan,
rather than the Participant. To the extent any other provision of this Plan is
inconsistent or contrary to this Paragraph 8, this Paragraph 8 shall control.

 

9. Administration. This Plan shall be administered by the Committee. The
Committee shall make all determinations with regard to the Plan, subject to the
provisions of the Plan and any determinations that are designated to be made by
the Compensation Committee. The Committee shall have the authority, subject to
the provisions of the Plan, to establish, adopt or revise rules and regulations
as it deems necessary or advisable for the administration of the Plan. Claims
procedures and claims review procedures required by ERISA shall be developed by
the Committee. To the extent not inconsistent with the provisions of the Plan,
all determinations of the Committee shall be final, conclusive and binding upon
all the parties. Any determination or decision that only affects a member of the
Committee who is a Participant shall be made by the Compensation Committee.

 

27

--------------------------------------------------------------------------------


 

Exhibit 10.4

 

10. Beneficiary Designation. Designation of a beneficiary under the Plan shall
be in the same form and with the same restrictions as under the Qualified
Pension Plan.

 

11. Nonalienation of Benefits. No benefit payable under this Plan shall be
subject, at any time and in any manner, to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind.

 

12. Amendment and Termination. ConAgra, by action of its Board of Directors, may
amend or terminate this Plan at any time, provided, however, no such action
shall eliminate ConAgra’s obligation to provide the benefits intended to be
provided by this Plan for both past and future service of Employees who are
Participants in the Plan at the time of such action and this Plan shall not be
amended or terminated to eliminate or reduce any benefits that a Participant
shall receive. The Plan may only be amended to reduce benefits of Employees who
are not Participants at the time of amendment and the Plan may only be
terminated with regard to Employees who are not Participants at the time of such
termination.

 

13. Applicable Law. This Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of Nebraska.

 

This Plan has been adopted effective January 1, 1988.

 

FIRST AMENDMENT TO THE

CONAGRA NONQUALIFIED PENSION PLAN

(Effective May 11, 1989)

 

Effective upon ConAgra Board of Director approval of this amendment, the ConAgra
Nonqualified Pension Plan shall be amended as follows:

 

ARTICLE I

 

Paragraph 2.1 of the Plan shall be amended to read, as follows:

 

“2.1 “Change of Control” shall mean:

 

(i) The acquisition (other than from ConAgra) by any person, entity or “group,”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”), (excluding, for this purpose, ConAgra or its
subsidiaries, or any employee benefit plan of ConAgra or its subsidiaries which
acquires beneficial ownership of voting securities of ConAgra) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either the then outstanding shares of common stock or the
combined voting power of ConAgra’s then outstanding voting securities entitled
to vote generally in the election of directors; or

 

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by ConAgra’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as through such person were a member of the Incumbent Board; or

 

(iii) Approval by the stockholders of ConAgra of a reorganization, merger,
consolidation, in each case, with respect to which persons who were the
stockholders of ConAgra immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of ConAgra or of the sale of all or
substantially all of the assets of ConAgra.”

 

28

--------------------------------------------------------------------------------


 

Exhibit 10.4

 

ARTICLE II

 

Paragraph 2.10 of the Plan is hereby deleted and the paragraphs thereafter shall
be appropriately renumbered.

 

ARTICLE III

 

Paragraph 4.4 shall be amended to read, as follows:

 

“4.4 Change of Control. Notwithstanding any other provisions of the Plan, upon a
Change of Control, any amounts necessary to immediately fund the benefits vested
hereunder pursuant to the Participants’ vesting schedule under Paragraph 4.5
shall be immediately funded. Such amounts include all amounts for past service
of the Participant, all amounts for future service of the Participant that are
vested under the applicable schedule described in Paragraph 4.5 assuming the
Participant will be employed by ConAgra until age 65 and a tax gross-up payment
to the Participant (or the Participant’s account) to reflect the Federal and
state income tax effects to the Participant of the funding under this Paragraph
4.4. Notwithstanding Paragraph 12 of the Plan, this Paragraph 4.4 may not be
amended after the date of a Change of Control.”

 

ARTICLE IV

 

In all other respects the Plan is hereby confirmed.

 

29

--------------------------------------------------------------------------------